DETAILED ACTION Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.       Claims 1, 5-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1033003 (CN003) taken together with “The Incredible Egg” article (Egg).          As per claim 1, CN003 discloses a method of producing an infant (infant foods; page 1, second paragraph) or baby food product comprising: mixing whole eggs (6 parts eggs; page 2, fourth paragraph) or egg whites in order to produce a meringue or batter (processing machine into a dough; page 2, fourth paragraph); baking the meringue or batter in order to produce a cake (bake the dough in the oven; page 2, fourth paragraph); drying the cake (into drying barn; page 2, fourth paragraph); and grinding or milling the dried cake into a powder (pulverized into 80 to 200 mesh powder; page 2, fourth paragraph).  However, CN003 does not disclose wherein baking is at a temperature is at least 165°C.  Nevertheless, Egg teaches wherein baking for a meringue is at a temperature is at least 165°C (bake at about 325 F; page 3, second paragraph).  It would have been obvious to one of ordinary skill in the art before the .
       As per claim 4, CN003 further discloses wherein an ingredient selected from the group consisting of rice, tapioca, wheat (wheat flour; page 2, fourth paragraph), corn, nut flour, soy flour (soy flour; page 2, fourth paragraph) and bean flour may be added to said eggs or egg whites during said mixing step (into surface processing machine to make a dough; page 2, fourth paragraph).
       As per claim 5, CN003 further discloses wherein said mixing step is carried out by either whipping or stirring (the surface processing machine should mix the dough by stirring; page 2, fourth paragraph).
       As per claim 6, CN003 further discloses wherein an acid or acid salt containing food product may be added to said eggs or egg whites during said mixing step (tomato sauce (acid) was added to the dough; page 2, sixth paragraph).       As per claim 7, CN003 further discloses wherein said cake is dried to a water 
       As per claim 8, CN003 further discloses wherein said dried cake is ground or milled so that resulting powder is of a size such that it can pass through at least a 200 mesh screen (pulverized into 80 to 200 mesh powder; page 2, fourth paragraph).
      As per claim 9, CN003 further discloses wherein said eggs or egg whites may be raw, frozen or in powdered form (animal egg powder; page 1, fourth paragraph).
      As per claim 12, CN003 discloses the food product produced (infant foods; page 1, second paragraph) by the method of claim 1 (as disclosed by CN003).4.       Claims 1, 5, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1086966 (CN966).          As per claim 1, CN966 discloses a baby food and method of producing same (see Abstract; see particularly Example 1, paragraph 10) comprising mixing liquid egg (considered to be whole liquid egg) with a variety of ingredients including wheat and soy flour in order to create a batter material (as same will be used to make a cake) having used stirring to mix same; baking same in a microwave oven to produce a rice cake; drying the rice cake to less than 6%; and pulverizing same (considered to involve grinding or milling or at least tantamount to same) into a powder well within the size called for in the instant claims (fine powder passes through a 100 mesh sieve).  However, CN966 does not disclose wherein baking is at a temperature is at least 165°C and for a time of 20 minutes.  However, such determination would have been well within the purview of a skilled artisan, and, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date 
      Regarding claim 9, although CN966 discloses the use of liquid egg, it is not clear if same is in raw form.  However, raw liquid egg is notoriously well-known in making a variety of baked foods, and it would have been further obvious to have employed liquid egg in a raw form as a matter of preference of a conventional egg format for baking. 5.       Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CN 1086966 (CN966) taken together with Baker’s Journal, A Primer on Preservatives.      As per claim 6, CN966 further discloses wherein an acid or acid salt containing food product may be added to said eggs or egg whites during said mixing step (tomato sauce (acid) was added to the dough; page 2, sixth paragraph).  It is notoriously well-known to employ acid or acid containing materials in foods including baked goods in order to aid in the preservation of same as taught, for example, Baker’s Journal, A Primer on Preservatives.  It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have included an acid or acid salt containing food in the mixture of CN966 to impart aid in preserving of same.6.       Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1033003 (CN003) together with “The Incredible Egg” article (Egg) and Leitner et al (Published US Application No. 20190167577).
         As per claim 14, CN003 does not disclose a method for reducing the risk of developing a food allergy to eggs and feeding said food product to a baby or infant of an age of at least four months old.  However, Leitner et al teaches a method for reducing the risk of developing a food allergy to eggs and feeding said food product (dietary 
        As per claim 15, CN003 does not disclose further including mixing the powdered food product into a food selected from the group consisting of breast milk, formula and a pureed food prior to said feeding step.  However, Leitner et al teaches further including mixing the powdered food product into a food selected from the group consisting of breastmilk (a powder that mixes easily with breast milk; paragraph [0024]), formula (a powder that mixes easily with formula; paragraph [0024]) and a pureed food prior to said feeding step. It would have been further obvious to modify the powdered food production to include mixing the powdered food product with breast milk or formula before feeding, as taught by Leitner et al, in order to provide an early introduction to food most commonly associated with childhood food allergies to promote the development of tolerance through an established and tolerated feeding method (paragraph [0023]).       As per claim 17, CN003 further discloses drying the cake to a water content of less than 10% (dried to a moisture content below 5%; page 1, third paragraph).  However, CN003 and Leitner et al do not disclose wherein said preparing step includes baking the 
      As per claim 18, CN003 further discloses wherein said preparing step further includes grinding or milling the dried cake into a powder of a size such that it can pass through at least a 200 mesh screen (pulverized into 80 to 200 mesh powder; page 2, fourth paragraph).7.       Claims 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN1086966 (CN966) together with Leitner et al (Published US Application No. 20190167577).
         As per claim 14, CN966 does not disclose a method for reducing the risk of developing a food allergy to eggs and feeding said food product to a baby or infant of an age of at least four months old.  However, Leitner et al teaches a method for reducing the risk of developing a food allergy to eggs and feeding said food product (dietary supplement aimed at broad adoption and substantial reduction of food allergies; paragraph [0023]) to a baby or infant of an age of at least four months old (starting at about four months; paragraph [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
        As per claim 15, CN966 does not disclose further including mixing the powdered food product into a food selected from the group consisting of breast milk, formula and a pureed food prior to said feeding step.  However, Leitner et al teaches further including mixing the powdered food product into a food selected from the group consisting of breastmilk (a powder that mixes easily with breast milk; paragraph [0024]), formula (a powder that mixes easily with formula; paragraph [0024]) and a pureed food prior to said feeding step. It would have been further obvious to modify the powdered food production to include mixing the powdered food product with breast milk or formula before feeding, as taught by Leitner et al, in order to provide an early introduction to food most commonly associated with childhood food allergies to promote the development of tolerance through an established and tolerated feeding method (paragraph [0023]).       As per claim 17, CN966 further discloses drying the cake to a water content of less than 6% (Example 1).  However, CN966 and Leitner et al do not disclose wherein said preparing step includes baking the batter at a temperature of at least 165°C for a time period of at least 20 minutes. However, such determination would have been well within the purview of a skilled artisan, and, absent a showing of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date 
      As per claim 18, CN966, as discussed above, discloses wherein said preparing step further includes pulverizing same (considered to involve grinding or milling or at least tantamount to same) into a powder well within the size called for in the instant claims (fine powder passes through a 100 mesh sieve).    However, if it is shown that pulverization is not commensurate with grinding or milling, it should be known that all of same, grinding, milling, and pulverization, are notoriously well-known means of size reduction, and, absent a showing of unexpected results, it would have been further obvious to have substituted any one of same to provide the necessary size reduction as a matter of preference to one having ordinary skill in the art.8.       Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over CN 1033003 (CN003) taken together with “The Incredible Egg” article (Egg), Leitner et al (Published US Application No. 20190167577), and du Toit et al article (Toit).          As per claim 16, CN003 does not disclose wherein said feeding step is carried out in serving sizes of 5-10 grams of the powdered food product and at a frequency of 1 -3 times per week. However, Leitner et al teaches wherein said feeding step is carried out in serving sizes of 5-10 grams of the powdered food product (exposure dose of the cooked egg white powder protein; paragraph [0036]) and at a frequency of 1-3 times per week (the exposure dose of the cooked egg white powder protein with preferably be given for two days; paragraph [0036]).  However, Leitner et al does not teach wherein said feeding step is carried out in serving sizes of 5-10 grams of the powdered food product.  Toit teaches wherein said feeding step is carried out in serving sizes of 5-10 grams of the powdered food product (infants consumed a total of 6 g of peanut protein 


Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /ANTHONY J WEIER/ Primary Examiner, Art Unit 1792                                                                                                                                                                                                       


Anthony Weier
May 18, 2021